UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25NOTIFICATION OF LATE FILING (Check one):xForm 10-K ¨ Form 20-F ¨ Form 11-K ¨ Form 10-Q ¨ Form 10-D ¨ Form N-SAR ¨ Form N-CSR For Period Ended: December 31, 2015¨Transition Report on Form 10-K¨Transition Report on Form 20-F¨Transition Report on Form 11-K¨Transition Report on Form 10-Q¨Transition Report on Form N-SARFor the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:PART I — REGISTRANT INFORMATIONEvergreen-Agra, Inc.Full Name of RegistrantN/AFormer Name if Applicable19800 MacArthur suite 300,Address of Principal Executive Office (Street and Number)Irvine CA, USA 92612City, State and Zip CodePART II — RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x(a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expensex(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART III — NARRATIVEState below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q,10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.Management was unable to obtain certain of the business information necessary to complete the preparation of the Company's Form 10-K for the period ended December 31, 2015 and the review of the report by the Company's auditors in time for filing. Such information is required in order to prepare a complete filing. As a result of this delay the Company is unable to file its annual report on Form 10-K within the prescribed time period without unreasonable effort or expense. The Company expects to file within the extension period.PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Rene Hamouth604764-7646 (Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). x Yes ¨ No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ? ¨ Yes x NoIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2Evergreen-Agra, Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 31, 2016By:/s/ Rene HamouthName:Rene HamouthTitle:Chairman of the Board / Director3
